internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc ita 1-plr-111780-00 date date legend estate decedent foreign_country a foreign_country b original ancillary administrator current ancillary administrator domiciliary administrator court a county a date date date date date date year dollar_figurea dollar_figureb dollar_figurec dollar_figured x dear this letter responds to estate’s request for a private_letter_ruling dated date specifically estate has requested a ruling that interest on bank accounts and plr-111780-00 dividends on stock held by decedent should be included in the gross_income of estate in the taxable years in which actually received conclusion interest on bank accounts and dividends on stock held by decedent should be included in the gross_income of estate in the taxable years in which actually received facts decedent was a citizen of foreign_country a and died intestate and without heirs on date while a resident of city a foreign_country b decedent was born in foreign_country a and to the best of current ancillary administrator’s knowledge was never a resident_of_the_united_states under the law of foreign_country b the property of an individual who dies intestate and without heirs passes after a certain number of years to the x in which the decedent died a resident as representative of the x of city a foreign_country b domiciliary administrator was appointed to marshal the assets of decedent in the course of marshaling decedent’s assets the domiciliary administrator found that decedent had owned common_stock in a number of united_states publicly traded corporations he was unable however to locate the actual stock certificates the domiciliary administrator prepared and filed form 706na united_states estate_tax_return - estate of a nonresident_not_a_citizen_of_the_united_states on or about date the gross_estate as shown on form 706na was dollar_figurea consisting of united_states publicly traded common stocks valued at dollar_figureb two united_states bank accounts valued at dollar_figurec and non-united states assets valued at dollar_figured generally assets located in the united_states including bank accounts and stock that are unclaimed after a certain period of time are held by the abandoned estate also requested rulings regarding whether for the taxable years in which estate must include the interest and dividends in gross_income estate is required to file fiduciary income_tax returns the tax_rate imposed on the interest and dividends is the rate imposed under the applicable united_states foreign_country a tax_treaty and current ancillary administrator is required to withhold income_tax on the distribution of estate’s remaining income to the domiciliary administrator these rulings however are dependent on a determination of whether estate is a foreign_estate in a letter of date the service cited section dollar_figure of revproc_99_7 1999_1_irb_226 and explained that rulings ordinarily will not be issued with respect to whether an estate_or_trust is a foreign_estate_or_trust for federal_income_tax purposes under sec_7701 of the internal_revenue_code accordingly we are unable to rule on these three issues plr-111780-00 property division of the state in which the property is located until claimed by the owner or a qualified_representative of the owner the domiciliary administrator in country b was not qualified to legally receive decedent’s united_states_assets thus the domiciliary administrator engaged the services of original ancillary administrator in the united_states to assist in locating those assets original ancillary administrator was appointed on date by court a county a division he was charged with gathering decedent’s assets in the united_states and transferring them to the domiciliary administrator in country b in carrying out that charge original ancillary administrator wrote to each state treasurer to locate any abandoned property in decedent’s name from various states he recovered unpaid interest on decedent’s bank accounts located in the united_states and dividends on decedent’s united_states stock in most instances original ancillary administrator was required to post lost security indemnification bonds to recover the interest and dividends from the abandoned property divisions original ancillary administrator served in his capacity as the united_states administrator until his death on date current ancillary administrator was appointed on date by court a county a division to complete the administration of estate in the united_states the estate uses the cash_receipts_and_disbursements_method of accounting and files its returns on the basis of a calendar_year law and analysis sec_61 provides in part that gross_income means all income from whatever source derived including interest and dividends sec_451 provides that the amount of any item_of_gross_income is included in gross_income for the taxable_year in which received by the taxpayer unless under the method_of_accounting used in computing taxable_income the amount is properly accounted for in a different period sec_1_451-1 of the income_tax regulations provides that gains profit and income are to be included in gross_income for the taxable_year in which actually or constructively received by the taxpayer unless includible for a different year in accordance with the taxpayer’s method_of_accounting under the cash_receipts_and_disbursements_method an amount is includible in gross_income when actually or constructively received sec_1_451-2 provides that income although not actually reduced to a taxpayer’s possession is constructively received by him in the taxable_year during which it is credited to his account set apart for him or otherwise made available so that he may draw upon it at any time or so that he could have drawn upon it during the taxable_year if notice of intention to withdraw had been given however income is not constructively received if the taxpayer’s control of its receipt is subject_to substantial plr-111780-00 limitations or restrictions estate uses the cash_receipts_and_disbursements_method of accounting and thus must include amounts in gross_income when actually or constructively received estate did not actually receive interest and dividends until year and years thereafter thus the issue is whether estate constructively received any interest or dividends prior to actual receipt the doctrine_of constructive receipt treats as taxable_income amounts that are unqualifiedly subject_to the demand of the taxpayer whether or not the income has actually been received in cash 169_f2d_483 1st cir in ross the court stated the doctrine_of constructive receipt was no doubt conceived by the treasury in order to prevent a taxpayer from choosing the year in which to return income merely by choosing the year in which to reduce it to possession thereby the treasury may subject income to taxation when the only thing preventing its reduction to possession is the volition of the taxpayer ross f 2d pincite thus the basis of the constructive_receipt_doctrine essentially is unfettered control by the taxpayer over the date of actual receipt 47_tc_428 acq 1967_2_cb_2 in the instant case the interest and dividends earned on decedent’s assets after his death were set apart and made available to decedent’s qualified_representative however a qualified_representative was not appointed to estate until date when original ancillary administrator was appointed by court a county a division there is no indication that there was an intentional or unreasonable delay in appointing original ancillary administrator thus there could be no constructive receipt of the interest and dividends prior to year further estate’s control_over the interest and dividends was subject_to substantial limitations and restrictions once original ancillary administrator was appointed he was charged with recovering decedent’s united_states_assets from the various states he wrote to every state treasurer in the states and asked if they had any abandoned property in decedent’s name in most instances he was required to post lost security indemnification bonds to recover the assets there is no indication that there was an intentional or unreasonable delay by original ancillary administrator although the posting of a bond alone may be a ministerial_act in some cases see eg 612_f2d_1276 10th cir the facts of the instant case as a whole indicate that there were substantial restrictions on estate’s control_over the interest and dividends plr-111780-00 in recovering the interest and dividends under these particular facts and circumstances estate did not have unfettered control_over the date of actual receipt of the interest and dividends see 207_f2d_618 3d cir eminent_domain proceeds were not constructively received at the time of the taking because taxpayer was required to show clear title to the land and obtain a court order before being entitled to the proceeds estate of sutton v commissioner 5_tcm_213 dividends set_aside for decedent’s estate were not constructively received by estate until administrator could demonstrate right to draw upon dividends thus interest on bank accounts and dividends on stock held by decedent should not be included in the gross_income of estate until actually received except as expressly provided herein no opinion is expressed or implied concerning the estate_tax or income_tax consequences of any aspect of any item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer’s authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant sincerely douglas a fahey assistant to the chief cc ita office of associate chief_counsel income_tax accounting
